Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 03/09/2022 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-5, 8-13 and 15 of the US Patent No. 11,304,200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-12 of the current application are included in claims 1-5, 8-13 and 15 of the U.S. Patent No. US 11,304,200 B2 with obvious wording variations. As examples, claims 1, 6, 11 and 12 of the current application with claims 1, 8, 13 and 15 of  U.S. Patent No. US 11,304,200 B2 are compared (see the table below as an example).
Claims 1, 6, 11 and 12 of the instant Application
Claims 1, 8, 13 and 15 of the US Patent No. 11,304,200 B2 
1. A method performed in a User Equipment (UE), the method comprising: 

receiving first information and a preemption indication from a base station, the first information indicating a number of downlink symbols configured in a slot; 

determining a first resource set based on the first information; and 

identifying based on the preemption indication, that a first portion of resources, within the first resource set, allocated for a first transmission of a Physical Downlink Shared Channel (PDSCH) to the UE is preempted by a second transmission, in the first portion of resources, related to latency requirement, wherein the preemption indication corresponds to a number of symbols of the first resource set, and 
wherein a timing corresponding to the first resource set is prior to receiving the preemption indication.



6. A method performed in a base station, the method comprising:

determining first information and a preemption indication, wherein the first information indicates a number of downlink symbols configured in a slot; and 

transmitting the first information and the preemption indication to a User Equipment(UE), wherein a first resource set is based on the first information,

wherein the preemption indication indicates a first portion of resources, within the first resource set, allocated for a first transmission of a Physical Downlink Shared Channel (PDSCH) to the UE is preempted by a second transmission, in the first portion of resources, related to latency requirement,


wherein the preemption indication corresponds to a number of symbols of the first resource Set, 


wherein a timing corresponding to the first resource set is prior to receiving the preemption indication.


11. A User Equipment (UE) comprising: a memory storing instructions; and

at least one hardware processor configured to process the instructions to: 

receive first information and a preemption indication from a base station, the first information indicating a number of downlink symbols configured in a slot; 




determine a first resource set based on the first information; and 

identify based on the preemption indication, that a first portion of resources, within the first resource set, allocated for a first transmission of a Physical Downlink Shared Channel (PDSCH) to the UE is preempted by a second transmission, in the first portion of resources, related to latency requirement, 

wherein the preemption indication corresponds to a number of symbols of the first resource set, and 

wherein a timing corresponding to the first resource set is prior to receiving the preemption indication.


12. A base station comprising:

a memory storing instructions; and 

at least one hardware processor configured to process the instructions to: 

determine first information and a preemption indication, wherein the first information indicates a number of downlink symbols configured in a slot; and 

transmit the first information and the preemption indication to a User Equipment(UE), wherein a first resource set is based on the first information, wherein the preemption indication indicates a first portion of resources, within the first resource set, allocated for a first transmission of a Physical Downlink Shared Channel (PDSCH) to the UE is preempted by a second transmission, in the first portion of resources, related to latency requirement,

wherein the preemption indication corresponds to a number of symbols of the first resource Set, wherein a timing corresponding to the first resource set is prior to receiving the preemption indication.
1. A method comprising: 


receiving, by a first User Equipment (UE), first information and a preemption indication from a base station, the first information indicating a number of downlink symbols configured in a slot; 

determining, by the first UE, a first resource set based on the first information; and 

identifying, by the first UE, based on the preemption indication, that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within the first resource set, wherein the preemption indication corresponds to a number of symbols of the first resource set, and 
wherein a timing corresponding to the first resource set is prior to receiving the preemption indication.



8. A method comprising: 


determining, by a base station, first information and a preemption indication, the first information indicating a number of downlink symbols configured in a slot; and

transmitting, by the base station, the first information and the preemption indication to a first User Equipment (UE), 


wherein the preemption indication indicates that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within a first resource set, wherein the first resource set is based the first information, 

wherein the preemption indication corresponds to a number of symbols of the first resource set, and 


wherein a timing corresponding to the first resource set is prior to transmitting the preemption indication.


13. A first User Equipment (UE), comprising: 





a receiver configured to receive first information and a preemption indication from a base station, the first information indicating a number of downlink symbols configured in a slot; and 

a controller configured to: 

determine a first resource set based on the first information; and 

identify, based on the preemption indication, that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within the first resource set, 


wherein the preemption indication corresponds to a number of symbols of the first resource set, and 

wherein a timing corresponding to the first resource set is prior to receiving the preemption indication.

15. A base station, comprising: 






a controller configured to determine first information and a preemption indication, the first information indicating a number of downlink symbols configured in a slot; and

a transmitter configured to transmit the first information and the preemption indication to a first User Equipment (UE), wherein the preemption indication indicates that a first transmission of a Physical Downlink Shared Channel (PDSCH) to the first UE is preempted by a second transmission related to latency requirement in a first portion of resources within a first resource set, wherein the first resource set is based the first information, 


wherein the preemption indication corresponds to a number of symbols of the first resource set, and wherein a timing corresponding to the first resource set is prior to transmitting the preemption indication.

Claim 1 of instant application includes all of the limitations of claim 1 of the US Patent No. 11,304,200 B2, except “by a first User Equipment (UE)” and “by the first UE”, (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claims 1 of the US Patent No. 11,304,200 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the US Patent No. 11,304,200 B2.
Claim 2 of the instant application, is rejected because the limitations of claim 2 are included in claim 2 of the US PATENT NO. 11,304,200 B2.
Claim 3 of the instant application combined, are rejected because the limitations of claim 3 are included in claim 3 of the US PATENT NO. 11,304,200 B2.
Claim 4 of the instant application, is rejected because the limitations of claim 4 are included in claim 4 of the US PATENT NO. 11,304,200 B2.
Claim 5 of the instant application, is rejected because the limitations of claim 5 are included in claim 5 of the US PATENT NO. 11,304,200 B2.
Claim 6 of instant application includes all of the limitations of claim 8 of the US PATENT NO. 11,304,200 B2, except “by a base station” and “wherein the first resource set is based the first information,”, (emphasis added).
Nonetheless, the removal of said limitations from claim 6 of the instant application made the claim 6 of instant application a broader version of claim 8 of the US PATENT NO. 11,304,200 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 8 is not patentably distinct from claim 7 of the US PATENT NO. 11,304,200 B2, patent.
Claim 7 of the instant application, is rejected because the limitations of claim 7 are included in claim 9 of the US PATENT NO. 11,304,200 B2.
Claim 8 of the instant application, is rejected because the limitations of claim 8 are included in claim 10 of the US PATENT NO. 11,304,200 B2.
Claim 9 of the instant application, is rejected because the limitations of claim 9 are included in claim 11 of the US PATENT NO. 11,304,200 B2.
Claim 10 of the instant application, is rejected because the limitations of claim 10 are included in claim 12 of the US PATENT NO. 11,304,200 B2.
Claim 11 of instant application includes all of the limitations of claim 13 of the US PATENT NO. 11,304,200 B2, except “a receiver configured to” and “a controller configured to:”, (emphasis added).
Nonetheless, the removal of said limitations from claim 11 of the instant application made the claim 11 of instant application a broader version of claim 13 of the US PATENT NO. 11,304,200 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 11 is not patentably distinct from claim 13 of the US PATENT NO. 11,304,200 B2, patent.
Claim 12 of instant application includes all of the limitations of claim 15 of the US PATENT NO. 11,304,200 B2, except “a controller configured to”, “a transmitter configured to” and “first”, (emphasis added).
Nonetheless, the removal of said limitations from claim 12 of the instant application made the claim 12 of instant application a broader version of claim 15 of the US PATENT NO. 11,304,200 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 12 is not patentably distinct from claim 15 of the US PATENT NO. 11,304,200 B2, patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645